Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED INVESTOR AGREEMENT

By and Among

SANOFI,

SANOFI-AVENTIS US LLC,

AVENTIS PHARMACEUTICALS INC.,

SANOFI-AVENTIS AMÉRIQUE DU NORD

AND

REGENERON PHARMACEUTICALS, INC.

Dated as of January 11, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.    Definitions      1    2.    Registration Rights      8   
  

2.1     Required Registration

     8      

2.2     Underwritten Required Registration Required; Priority in Underwritten
Offering

     10      

2.3     Priority in Required Registration

     11      

2.4     Revocation of Required Registration

     11      

2.5     Effective Required Registrations

     12      

2.6     Continuous Effectiveness of Registration Statement

     12      

2.7     Obligations of the Company

     12      

2.8     Furnish Information

     15      

2.9     Expenses

     15      

2.10   Indemnification

     15      

2.11   SEC Reports

     17      

2.12   Assignment of Registration Rights

     18    3.    Appointment of Independent Director      18      

3.1     Board Designation Right

     18    4.    Restrictions on Beneficial Ownership      20      

4.1     Standstill

     20      

4.2     Amendment to Certain Agreements

     21    5.    Restrictions on Dispositions      23      

5.1     Lock-Up

     23      

5.2     Limitations Following Lock-Up Term

     23      

5.3     Certain Tender Offers

     24      

5.4     Offering Lock-Up

     25    6.    Voting Agreement      25      

6.1     Voting of Securities

     25      

6.2     Certain Extraordinary Matters

     25      

6.3     Quorum

     26    7.    Termination of Certain Rights and Obligations      26      

7.1     Termination of Registration Rights

     26      

7.2     Termination of Standstill Agreement

     26      

7.3     Termination of Restrictions on Dispositions

     27   

 

i



--------------------------------------------------------------------------------

  

7.4     Termination of Voting Agreement

     28      

7.5     Effect of Termination

     28    8.    Rights of the Purchaser Parties      28      

8.1     Required Information

     28      

8.2     Excluded Issuance

     29    9.    Miscellaneous      29      

9.1     Governing Law; Submission to Jurisdiction

     29      

9.2     Waiver

     29      

9.3     Notices

     29      

9.4     Entire Agreement

     30      

9.5     Amendments

     30      

9.6     Headings; Nouns and Pronouns; Section References

     30      

9.7     Severability

     30      

9.8     Assignment

     30      

9.9     Successors and Assigns

     30      

9.10   Counterparts

     30      

9.11   Third Party Beneficiaries

     30      

9.12   No Strict Construction

     30      

9.13   Remedies

     31      

9.14   Specific Performance

     31      

9.15   No Conflicting Agreements

     31   

 

Exhibit A – Form of Irrevocable Proxy

     

Exhibit B – Notices

     

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED INVESTOR AGREEMENT

THIS AMENDED AND RESTATED INVESTOR AGREEMENT (this “Agreement”) is made as of
January 11, 2014, by and among Sanofi (formerly known as sanofi-aventis), a
company organized under the laws of France, with its principal headquarters at
54, rue La Boétie, 75008 Paris, France (“Sanofi”), sanofi-aventis US LLC, a
Delaware limited liability company indirectly wholly owned by Sanofi (“Sanofi
US”) and the successor-in-interest to Aventis Pharmaceuticals Inc. (“Aventis”)
with respect to the Aventis Collaboration Agreement, with its headquarters at 55
Corporate Drive, Bridgewater, New Jersey 00807, Aventis, a Delaware corporation
and an indirect wholly owned subsidiary of the Investor with its headquarters at
55 Corporate Drive, Bridgewater, New Jersey 00807, sanofi-aventis Amérique du
Nord, a société en nom collectif organized under the laws of France wholly owned
by Sanofi with its principal headquarters at 54, rue La Boétie, 75008 Paris,
France (the “Investor”, and, together with Sanofi, Sanofi US and Aventis, the
“Purchaser Parties”), and Regeneron Pharmaceuticals, Inc. (the “Company”), a New
York corporation with its principal place of business at 777 Old Saw Mill River
Road, Tarrytown, New York 10591.

WHEREAS, the Stock Purchase Agreement, dated as of November 26, 2007, by and
among the Investor, sanofi-aventis US and the Company (the “Purchase Agreement”)
provides for the issuance and sale by the Company to the Investor, and the
purchase by the Investor, of a number of shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), equal to the Share Amount (as
defined in the Purchase Agreement) (the “Purchased Shares”); and

WHEREAS the Purchaser Parties and the Company wish to amend and restate the
original investor agreement, dated as of December 20, 2007, as amended on
November 28, 2009, among such parties (the “Original Agreement”) in its
entirety; and

WHEREAS, as a condition to consummating the transactions contemplated by the
Purchase Agreement, the Purchaser Parties and the Company have agreed upon
certain rights and restrictions as set forth herein with respect to the
Purchased Shares and other securities of the Company beneficially owned by the
Purchaser Parties and their respective Affiliates, and it is a condition to the
closing under the Purchase Agreement that this Agreement be executed and
delivered by the Purchaser Parties and the Company.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(a) “Acquisition Proposal” shall have the meaning set forth in Section 4.1(c).

(b) “Affiliate” shall mean, with respect to any Person, another Person which
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, whether through the



--------------------------------------------------------------------------------

ownership of voting securities, by contract or otherwise. Without limiting the
generality of the foregoing, a Person shall be deemed to control another Person
if any of the following conditions is met: (i) in the case of corporate
entities, direct or indirect ownership of more than fifty percent (50%) of the
stock or shares having the right to vote for the election of directors, and
(ii) in the case of non-corporate entities, direct or indirect ownership of more
than fifty percent (50%) of the equity interest with the power to direct the
management and policies of such non-corporate entities. The parties acknowledge
that in the case of certain entities organized under the Laws of certain
countries outside the United States, the maximum percentage ownership permitted
by Law for a foreign investor may be less than fifty percent (50%), and that in
such case such lower percentage shall be substituted in the preceding sentence,
provided that such foreign investor has the power to direct the management and
policies of such entity. For the purposes of this Agreement, in no event shall
the Investor or any of its Affiliates be deemed Affiliates of the Company or any
of its Affiliates, nor shall the Company or any of its Affiliates be deemed
Affiliates of the Investor or any of its Affiliates.

(c) “Agreement” shall have the meaning set forth in the Preamble to this
Agreement, including all Exhibits attached hereto.

(d) “Aventis” shall have the meaning set forth in the Preamble to this
Agreement.

(e) “Aventis Collaboration Agreement” shall mean the Collaboration Agreement,
dated as of September 5, 2003, by and between Sanofi US and the Company, as
amended by the First Amendment, dated as of December 31, 2004, the Second
Amendment, dated as of January 7, 2005, the Third Amendment, dated as of
December 21, 2005, the Fourth Amendment, dated as of January 31, 2006, the Fifth
Amendment, dated as of May 6, 2013 and Section 11.2 of the Purchase Agreement,
as the same may be further amended from time to time.

(f) “Aventis Stock Purchase Agreement” shall mean the Stock Purchase Agreement,
dated as of September 5, 2003, by and between Aventis and the Company.

(g) “beneficial owner,” “beneficially owns,” “beneficial ownership” and terms of
similar import used in this Agreement shall, with respect to a Person, have the
meaning set forth in Rule 13d-3 under the Exchange Act (i) assuming the full
conversion into, and exercise and exchange for, shares of Common Stock of all
Common Stock Equivalents beneficially owned by such Person and (ii) determined
without regard for the number of days in which such Person has the right to
acquire such beneficial ownership.

(h) “Business Day” shall mean a day on which commercial banking institutions in
New York, New York are open for business.

(i) “Change of Control” shall mean, with respect to the Company, any of the
following events: (i) any Person is or becomes the beneficial owner (except that
a Person shall be deemed to have beneficial ownership of all shares that any
such Person has the right to acquire, whether such right which may be exercised
immediately or only after the passage of time), directly or indirectly, of a
majority of the total voting power represented by all Shares of Then Outstanding
Common Stock; (ii) the Company consolidates with or merges into another

 

2



--------------------------------------------------------------------------------

corporation or entity, or any corporation or entity consolidates with or merges
into the Company, other than (A) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) a majority of the combined voting power of the voting securities
of the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person becomes the beneficial owner, directly or indirectly, of a
majority of the total voting power of all Shares of Then Outstanding Common
Stock or (iii) the Company conveys, transfers or leases all or substantially all
of its assets to any Person other than a wholly owned Affiliate of the Company.

(j) “Class A Stock” shall mean the Class A Stock, par value $0.001 per share, of
the Company.

(k) “Closing Date” shall have the meaning set forth in the Purchase Agreement.

(l) “Common Stock” shall have the meaning set forth in the Preamble to this
Agreement.

(m) “Common Stock Equivalents” shall mean any options, warrants or other
securities (including Class A Stock) or rights convertible into or exercisable
or exchangeable for, whether directly or following conversion into or exercise
or exchange for other options, warrants or other securities or rights, shares of
Common Stock.

(n) “Company” shall have the meaning set forth in the Preamble to this
Agreement.

(o) “Corporate Governance and Compliance Committee” shall mean the Corporate
Governance and Compliance Committee of the Company’s Board of Directors.

(p) “Cure Period” shall have the meaning set forth in Section 3.1(f).

(q) “Demand Request” shall have the meaning set forth in Section 2.1.

(r) “Discovery and Preclinical Development Agreement” shall mean the Amended and
Restated Discovery and Preclinical Development Agreement, dated as of
November 10, 2009, by and between Aventis and the Company, as the same may be
further amended from time to time.

(s) “Disposition” or “Dispose of” shall mean any (i) offer, pledge, sale,
contract to sell, sale of any option or contract to purchase, purchase of any
option or contract to sell, grant of any option, right or warrant for the sale
of, or other disposition of or transfer of any shares of Class A Stock or Common
Stock, or any Common Stock Equivalents, including, without limitation, any
“short sale” or similar arrangement, or (ii) swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of shares of Class A Stock or Common Stock,
whether any such swap or transaction is to be settled by delivery of securities,
in cash or otherwise.

 

3



--------------------------------------------------------------------------------

(t) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.

(u) “Excluded Issuance” shall have the meaning set forth in Section 8.2(a).

(v) “Extraordinary Matter” shall have the meaning set forth in Section 6.2.

(w) “Filing Date” shall mean (i) with respect to any Registration Statement to
be filed on Form S-1 (or any applicable successor form), ninety (90) days after
receipt by the Company of a Demand Request for such Registration Statement and
(ii) with respect to any Registration Statement to be filed on Form S-3 (or any
applicable successor form), forty-five (45) days after receipt by the Company of
a Demand Request for such Registration Statement.

(x) “Governmental Authority” shall mean any court, agency, authority,
department, regulatory body or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city
or other political subdivision of any such government or country or any
supranational organization of which any such country is a member.

(y) “Highest Percentage Threshold” shall mean the lower of (i) twenty-five
(25%) of the Shares of then Outstanding Common Stock and (ii) the Purchaser
Parties’ highest percentage ownership of Shares of Then Outstanding Common Stock
on or following the Twenty Percent Threshold Date (measured on a quarterly basis
on the fifth (5th) Business Day following the filing of the Company’s most
recent Form 10-Q with the SEC). Notwithstanding the foregoing, (A) if the number
of shares constituting Shares of Then Outstanding Common Stock is reduced or if
the aggregate percentage ownership of the Purchaser Parties is increased as a
result of a repurchase of Shares of Then Outstanding Common Stock, stock split,
stock dividend or a recapitalization of the Company, the “Highest Percentage
Threshold” shall be the Purchaser Parties’ highest aggregate percentage
ownership of Shares of Then Outstanding Common Stock prior to such repurchase,
stock split, stock dividend or recapitalization, as applicable and (B) if the
aggregate percentage ownership of the Purchaser Parties is decreased as a result
of an Excluded Issuance, the “Highest Percentage Threshold” shall be the
Purchaser Parties’ aggregate percentage ownership of Shares of Then Outstanding
Common Stock immediately following such Excluded Issuance.

(z) “Holders” shall mean (but, in each case, only for so long as such Person
remains an Affiliate of Sanofi) the Investor, Aventis and any Permitted
Transferee thereof, if any, in accordance with Section 2.12.

(aa) “Independent Designee” shall have the meaning set forth in Section 3.1.

(bb) “Initiating Holder” shall have the meaning set forth in Section 2.2.

(cc) “Interference” shall have the meaning set forth in Section 2.5.

 

4



--------------------------------------------------------------------------------

(dd) “Investor” shall have the meaning set forth in the Preamble to this
Agreement.

(ee) “Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority.

(ff) “Lock-Up Term” shall have the meaning set forth in Section 5.1.

(gg) “Modified Clause” shall have the meaning set forth in Section 9.7.

(hh) “New Securities” shall mean collectively, Common Stock, Class A Stock,
Common Stock Equivalents and/or any other equity security of the Company issued
by the Company after the date of this Agreement, in each case other than Common
Stock, Class A Stock, Common Stock Equivalents or other equity securities of the
Company issued in an Excluded Issuance under Section 8.2(a) of this Agreement.

(ii) “Nomination Documents” shall have the meaning set forth in Section 3.1(b).

(jj) “Offeror” shall have the meaning set forth in Section 4.1(c).

(kk) “Original Agreement” shall have the meaning set forth in the Preamble to
this Agreement, and shall include all Exhibits attached thereto.

(ll) “Other Holders” shall mean any Person having rights to participate in a
registration of the Company’s securities.

(mm) “Participating Issuance” shall have the meaning set forth in
Section 8.2(a).

(nn) “Permitted Transferee” shall mean a controlled Affiliate of Sanofi that is
wholly owned, directly or indirectly, by Sanofi; it being understood that for
purposes of this definition “wholly owned” shall mean an Affiliate in which
Sanofi owns, directly or indirectly, at least ninety-nine percent (99%) of the
outstanding capital stock of such Affiliate.

(oo) “Person” shall mean any individual, partnership, firm, corporation,
association, trust, unincorporated organization, government or any department or
agency thereof or other entity, as well as any syndicate or group that would be
deemed to be a Person under Section 13(d)(3) of the Exchange Act.

(pp) “Prospectus” shall mean the prospectus forming a part of any Registration
Statement, as supplemented by any and all prospectus supplements and as amended
by any and all amendments (including post-effective amendments) and including
all material incorporated by reference or explicitly deemed to be incorporated
by reference in such prospectus.

(qq) “Purchase Agreement” shall have the meaning set forth in the Preamble to
this Agreement, and shall include all Exhibits attached thereto.

 

5



--------------------------------------------------------------------------------

(rr) “Purchased Shares” shall have the meaning set forth in the Preamble to this
Agreement, and shall be adjusted for (i) any stock split, stock dividend, share
exchange, merger, consolidation or similar recapitalization and (ii) any Common
Stock issued as (or issuable upon the exercise of any warrant, right or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange or in replacement of, the Purchased Shares.

(ss) “Purchaser Parties” shall have the meaning set forth in the Preamble to
this Agreement.

(tt) “registers,” “registered,” and “registration” refer to a registration
effected by preparing and filing a Registration Statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such Registration Statement or document by the SEC.

(uu) “Registrable Securities” shall mean (i) the Purchased Shares and any shares
of Common Stock owned of record by Aventis as of the date of this Agreement and
all shares of Common Stock hereafter acquired by the Purchaser Parties, together
with any shares of Common Stock issued in respect thereof as a result of any
stock split, stock dividend, share exchange, merger, consolidation or similar
recapitalization and (ii) any Common Stock issued as (or issuable upon the
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange or in replacement of, the
shares of Common Stock described in clause (i) of this definition, excluding in
all cases, however, (A) any Registrable Securities if and after they have been
transferred to a Permitted Transferee in a transaction in connection with which
registration rights granted hereunder are not assigned, (B) any Registrable
Securities sold to or through a broker or dealer or underwriter in a public
distribution or a public securities transaction or (C) Registrable Securities
eligible for resale pursuant to Rule 144(k) under the Securities Act.

(vv) “Registration Expenses” shall mean all expenses incurred by the Company in
connection with any Required Registration pursuant to Section 2.1 or the
Company’s compliance with Section 2.7 (excluding clauses (m), (n) and
(r) thereof), including, without limitation, all registration and filing fees,
fees and expenses of compliance with securities or blue sky Laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of any Registrable Securities), expenses of printing
(i) certificates for any Registrable Securities in a form eligible for deposit
with the Depository Trust Company or (ii) Prospectuses if the printing of
Prospectuses is requested by Holders, messenger and delivery expenses, fees and
disbursements of counsel for the Company and its independent certified public
accountants (including the expenses of any management review, cold comfort
letters or any special audits required by or incident to such performance and
compliance), Securities Act liability insurance (if the Company elects to obtain
such insurance), the reasonable fees and expenses of any special experts
retained by the Company in connection with such registration, fees and expenses
of other Persons retained by the Company and the reasonable fees and expenses of
one (1) counsel for the Holders of Registrable Securities in each Required
Registration, selected by the Holders of a majority of the Registrable
Securities to be included in such Required Registration. In addition, the
Company will pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in

 

6



--------------------------------------------------------------------------------

connection with the listing of the Purchased Shares to be registered on each
securities exchange, if any, on which equity securities issued by the Company
are then listed or the quotation of such securities on any national securities
exchange on which equity securities issued by the Company are then quoted.

(ww) “Registration Rights Term” shall have the meaning set forth in Section 2.1.

(xx) “Registration Statement” shall mean any registration statement of the
Company under the Securities Act that covers any of the Registrable Securities
pursuant to the provisions of this Agreement, including the related Prospectus,
all amendments and supplements to such registration statement (including
post-effective amendments), and all exhibits and all materials incorporated by
reference or explicitly deemed to be incorporated by reference in such
Registration Statement.

(yy) “Representatives” shall include the relevant party’s subsidiaries and
affiliates and its and its subsidiaries’ and affiliates’ respective directors,
officers, employees, affiliates, agents, and advisors (including attorneys,
accountants, consultants and financial advisors).

(zz) “Required Period” with respect to a Required Registration shall mean the
earlier of (i) the date on which all Registrable Securities covered by such
Required Registration are sold pursuant thereto and (ii) one-hundred twenty
(120) days following the first day of effectiveness of the Registration
Statement for such Required Registration, in each case subject to extension as
set forth herein; provided, however, that in no event will the Required Period
expire prior to the expiration of the applicable period referred to in
Section 4(3) of the Securities Act and Rule 174 promulgated thereunder.

(aaa) “Required Information” shall have the meaning set forth in Section 8.1.

(bbb) “Required Registration” shall have the meaning set forth in Section 2.1.

(ccc) “Restricted Period” shall have the meaning set forth in Section 3.1(f).

(ddd) “Sanofi License and Collaboration Agreement” shall mean that certain
License and Collaboration Agreement between the Company and Aventis dated as of
November 26, 2007, as amended by the Frist Amendment, dated as of May 1, 2013,
as the same may be further amended from time to time.

(eee) “Sanofi” shall have the meaning set forth in the Preamble to this
Agreement.

(fff) “Sanofi US” shall have the meaning set forth in the Preamble to this
Agreement.

(ggg) “SEC” shall mean the United States Securities and Exchange Commission.

 

7



--------------------------------------------------------------------------------

(hhh) “Securities Act” shall mean the Securities Act of 1933, as amended, and
the rules and regulations of the SEC promulgated thereunder.

(iii) “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities pursuant to this
Agreement.

(jjj) “Shares of Then Outstanding Common Stock” shall mean, at any time, the
issued and outstanding shares of Class A Stock and Common Stock at such time, as
well as all capital stock issued and outstanding as a result of any stock split,
stock dividend, or reclassification of Class A Stock or Common Stock
distributable, on a pro rata basis, to all holders of Class A Stock and Common
Stock, as applicable.

(kkk) “Standstill Limit” shall mean (i) from the Closing Date until the fourth
(4th) anniversary of the Closing Date, the lesser of (A) twenty-one percent
(21%) of the Shares of Then Outstanding Common Stock, in the case of this clause
(A) only, calculated on a fully diluted basis assuming the full conversion into,
or exercise or exchange for, shares of Common Stock of all Common Stock
Equivalents outstanding (as such Common Stock Equivalents outstanding are
calculated from the Company’s most recent Form 10-Q or Form 10-K, as applicable,
filed with the SEC), and (B) twenty-five percent (25%) of the Shares of Then
Outstanding Common Stock, and (ii) from the fourth (4th) anniversary of the
Closing Date until the expiration of the Standstill Term, thirty percent
(30%) of the Shares of Then Outstanding Common Stock.

(lll) “Standstill Parties” shall have the meaning set forth in Section 4.1.

(mmm) “Standstill Term” shall have the meaning set forth in Section 4.1.

(nnn) “Third Party” shall mean any Person other than the Purchaser Parties, the
Company or any of their respective Affiliates.

(ooo) “Twenty Percent Threshold Date” shall mean the earliest date the Purchaser
Parties own twenty percent (20%) of the Shares of Then Outstanding Common Stock
of the Company (as calculated from the Company’s most recent Form 10-Q or Form
10-K, as applicable, filed with the SEC).

(ppp) “Underwritten Registration” or “Underwritten Offering” shall mean a
registration in which Registrable Securities are sold to an underwriter for
reoffering to the public.

(qqq) “Violation” shall have the meaning set forth in Section 2.10(a).

2. Registration Rights.

2.1 Required Registration. If, at any time after the expiration of the Lock-Up
Term but no later than the tenth (10th) anniversary of such expiration (the
“Registration Rights Term”), the Company receives from any Holder or Holders a
written request or requests (each, a “Demand Request”) that the Company file a
Registration Statement under the Securities Act to effect the registration (a
“Required Registration”) of Registrable Securities, the Company shall use all
reasonable efforts to file a Registration Statement covering such Holders’
Registrable

 

8



--------------------------------------------------------------------------------

Securities as soon as practicable (and by the applicable Filing Date) and shall
use all reasonable efforts to, as soon as practicable thereafter, effect the
registration of the Registrable Securities to permit or facilitate the sale and
distribution in an Underwritten Offering of all or such portion of such Holder’s
or Holders’ Registrable Securities as are specified in such Demand Request,
subject however, to the conditions and limitations set forth herein; provided,
however, that the Company shall not be obligated to effect any registration of
Registrable Securities upon receipt of a Demand Request pursuant to this
Section 2.1 if:

(i) the Company has already completed three (3) Required Registrations;

(ii) (A) in the event that the market value of all Registrable Securities
outstanding is equal to or greater than $50,000,000, the market value of the
Registrable Securities proposed to be included in the registration, based on the
average closing price during the ten (10) consecutive trading days period prior
to the making of the Demand Request, is less than $50,000,000 or (B) in the
event that the market value of all Registrable Securities outstanding is less
than $50,000,000, (i) less than all such Registrable Securities are proposed to
be included in the registration, or (ii) the market value of all such
Registrable Securities is less than $25,000,000;

(iii) the Company shall furnish to the Holders a certificate signed by an
authorized officer of the Company stating that (A) within ninety (90) days of
receipt of the Demand Request under this Section 2.1, the Company shall file a
registration statement for the public offering of securities for the account of
the Company (other than a registration of securities (x) issuable pursuant to an
employee stock option, stock purchase or similar plan, (y) issuable pursuant to
a merger, exchange offer or a transaction of the type specified in Rule 145(a)
under the Securities Act or (z) in which the only securities being registered
are securities issuable upon conversion of debt securities which are also being
registered), or (B) the Company is engaged in a material transaction or has an
undisclosed material corporate development, in either case, which would be
required to be disclosed in the Registration Statement, and in the good faith
judgment of the Company’s Board of Directors, such disclosure would be seriously
detrimental to the Company and its stockholders at such time (in which case, the
Company shall disclose the matter as promptly as reasonably practicable and
thereafter file the Registration Statement, and each Holder agrees not to
disclose any information about such material transaction to Third Parties until
such disclosure has occurred or such information has entered the public domain
other than through breach of this provision by such Holder), provided, however,
that the Company shall have the right to only defer the filing of the
Registration Statement pursuant to this subsection once in any twelve (12) month
period and, such deferral may not exceed a period of more than one-hundred
twenty (120) days after receipt of a Demand Request;

(iv) the Company has, within the twelve (12) month period preceding the date of
the Demand Request, already effected one (1) Required Registration for any
Holder pursuant to this Section 2.1; or

 

9



--------------------------------------------------------------------------------

(v) at any time during the period between the Company’s receipt of the Demand
Request and the completion of the Required Registration, any Holder is in breach
of or has failed to cause its Affiliates to comply with the obligations and
restrictions of Sections 3, 5 or 6 of this Agreement, and such breach or failure
is ongoing and has not been remedied; it being understood that (A) a one-time,
inadvertent and de minimis breach of Section 5 shall not be deemed to be a
breach of the obligations and restrictions under Section 5 for purposes of this
Section 2.1(v) and (B) a de minimis breach of Section 4.1(a) hereof, or an
inadvertent breach of Section 4.1(g) hereof arising from informal discussions
covering general corporate or other business matters the purpose of which is not
intended to effectuate or lead to any of the actions referred to in paragraphs
(a) through (e) of Section 4.1, shall not be deemed to be a breach of the
obligations and restrictions under Section 4.1 for purposes of this
Section 2.1(v).

2.2 Underwritten Required Registration Required; Priority in Underwritten
Offering. The underwriter for any Underwritten Offering requested pursuant to
Section 2.1 shall be selected by a majority in interest of the Holders
initiating the Required Registration hereunder (such Holder(s) initiating the
registration request, the “Initiating Holders”) and shall be acceptable to the
Company. The right of any Holder to include its Registrable Securities in the
Underwritten Offering shall be conditioned upon such Holder’s participation in
such Underwritten Offering and the inclusion of such Holder’s Registrable
Securities to the extent provided herein. All Holders requesting the inclusion
of their Registrable Securities in such Underwritten Offering shall (together
with the Company as provided in Section 2.7(h)) enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such Underwritten Offering. Notwithstanding any other provision of this
Section 2, if the managing underwriter for the Underwritten Offering determines
in good faith that marketing factors require a limitation of the number of
shares of Registrable Securities to be included in such Underwritten Offering,
then the Company shall so advise all Holders which requested inclusion of their
Registrable Securities in such Underwritten Offering, and the number of shares
of Registrable Securities that may be included in such Underwritten Offering
shall be allocated among the Holders in proportion (as nearly as practicable) to
the amount of Registrable Securities of the Company owned by each Holder;
provided, however, that the number of shares of Registrable Securities to be
included in such Underwritten Offering shall not be reduced unless all other
securities are first entirely excluded from such Underwritten Offering. In the
event the Company advises the Holders of its intent to decrease the total number
of Registrable Securities that may be included by the Holders in such Required
Registration such that the number of Registrable Securities included in such
Required Registration would be less than seventy-five percent (75%) of all
Registrable Securities which the Holders requested be included in such Required
Registration, then Holders representing a majority of the Registrable Securities
requested to be included in such Required Registration will have the right to
withdraw, on behalf of all Holders of all Registrable Securities requested to be
so included, such Required Registration, in which case, such Required
Registration will not count as a Required Registration for the purposes of
Section 2.1(i), and the Company shall bear all Registration Expenses in
connection therewith; provided, that, the right to withdraw a registration and
have it not count as a Required Registration may only be exercised once by the
Holders (taken collectively).

 

10



--------------------------------------------------------------------------------

2.3 Priority in Required Registration. With respect to any Required Registration
of Registrable Securities requested pursuant to Section 2.1, the Company may
also (i) propose to sell shares of Common Stock on its own behalf and
(ii) provide written notice of such Required Registration to Other Holders and
permit all such Other Holders who request to be included in the Required
Registration to include any or all Company securities held by such Other Holders
in such Required Registration on the same terms and conditions as the
Registrable Securities. Notwithstanding the foregoing, if the managing
underwriter or underwriters of the Underwritten Offering to which any Required
Registration relates advise the Company and the Holders of Registrable
Securities that, in its good faith determination, the total amount of securities
that such Holders, Other Holders, and the Company intend to include in such
Required Registration is in an amount in the aggregate which would adversely
affect the success of such Underwritten Offering, then such Required
Registration shall include (i) first, all Registrable Securities of the Holders
allocated, if the amount is less than all the Registrable Securities requested
to be sold, pro rata on the basis of the total number of Registrable Securities
held by such Holders; and (ii) second, as many other securities proposed to be
included in the Required Registration by the Company and any Other Holders,
allocated pro rata among the Company and such Other Holders, on the basis of the
amount of securities requested to be included therein by the Company and each
such Other Holder so that the total amount of securities to be included in such
Underwritten Offering is the full amount that, in the written opinion of such
managing underwriter, can be sold without materially and adversely affecting the
success of such Underwritten Offering.

2.4 Revocation of Required Registration. With respect to one (1) Required
Registration only, the Holders of at least a majority of the Registrable
Securities to be included in a Registration Statement with respect to such
Required Registration may, at any time prior to the effective date of such
Registration Statement, on behalf of all Holders of all Registrable Securities
requested to be included therein, revoke the request to have Registrable
Securities included therein and revoke the request for such Required
Registration by providing a written notice to the Company, in which case such
Required Registration that has been revoked will be deemed not to have been
effected and will not count as a Required Registration for purposes of
Section 2.1(i) if, and only if, the Holders of Registrable Securities which had
requested inclusion of Registrable Securities in such Required Registration
promptly reimburse the Company for all Registration Expenses incurred by the
Company in connection with such Required Registration. Notwithstanding the
foregoing sentence, the parties agree and acknowledge that the Holders may
revoke any Required Registration (without any obligation to reimburse the
Company for Registration Expenses incurred in connection therewith) if such
revocation is based on (i) a material adverse change in circumstances with
respect to the Company and its subsidiaries, taken as a whole, caused by an act
or failure to act by the Company or any of its subsidiaries and not known to any
Holder at the time the Required Registration was first made or (ii) the
Company’s failure to comply in any material respect with its obligations
hereunder, and any such revocation based on an event described in (i) or
(ii) above shall be exercisable at any time and shall not be counted as the one
(1) revocation of a Required Registration permitted by the first sentence of
this Section 2.4.

 

11



--------------------------------------------------------------------------------

2.5 Effective Required Registrations. A Required Registration will not be deemed
to be effected for purposes of Section 2.1(i) if the Registration Statement for
such Required Registration has not been declared effective by the SEC or become
effective in accordance with the Securities Act and the rules and regulations
thereunder and kept effective for the Required Period. In addition, if after
such Registration Statement has been declared or becomes effective, (i) the
offering of Registrable Securities pursuant to such Registration Statement is
interfered with by any stop order, injunction, or other order or requirement of
the SEC or other governmental agency or court such that the continued offer and
sale of Registrable Securities being offered pursuant to such Registration
Statement would violate applicable Law and such stop order, injunction or other
order or requirement of the SEC or other governmental agency or court does not
result from any act or omission of any Holder whose Registrable Securities are
registered pursuant to such Registration Statement (an “Interference”) and
(ii) any such Interference is not cured within sixty (60) days thereof, such
Required Registration will be deemed not to have been effected and will not
count as a Required Registration. In the event such Interference occurs and is
cured, the Required Period relating to such Registration Statement will be
extended by the number of days of such Interference, including the date such
Interference is cured.

2.6 Continuous Effectiveness of Registration Statement. The Company will use all
reasonable efforts to cause each Registration Statement filed pursuant to this
Section 2 to be declared effective by the SEC or to become effective under the
Securities Act as promptly as practicable and to keep each such Registration
Statement that has been declared or becomes effective continuously effective for
the Required Period.

2.7 Obligations of the Company. Whenever required under Section 2.1 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

(a) prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities sought to be included therein; provided that at least
five (5) Business Days prior to filing any Registration Statement or Prospectus
or any amendments or supplements thereto, the Company shall furnish to the
Holders of the Registrable Securities covered by such Registration Statement,
their counsel and the managing underwriter copies of all such documents proposed
to be filed, and any such Holder shall have the opportunity to comment on any
information pertaining solely to such Holder and its plan of distribution that
is contained therein and the Company shall make the corrections reasonably
requested by such Holder or the managing underwriter with respect to such
information prior to filing any such Registration Statement or amendment;

(b) prepare and file with the SEC such amendments and post-effective amendments
to any Registration Statement and any Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for the Required
Period, and cause the Prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Securities Act, to comply with the provisions of the Securities Act with respect
to the disposition of all Registrable Securities covered by such registration
statement for the Required Period; provided that at least five (5) Business Days
prior to filing any such amendments and post effective amendments or supplements
thereto, the Company shall furnish to the Holders of the Registrable Securities
covered by such Registration Statement, their counsel and the managing
underwriter copies of all such documents proposed to be filed, and any such
Holder or managing underwriter shall have

 

12



--------------------------------------------------------------------------------

the opportunity to comment on any information pertaining solely to such Holder
and its plan of distribution that is contained therein and the Company shall
make the corrections reasonably requested by such Holder and the managing
underwriter with respect to such information prior to filing any such
Registration Statement or amendment;

(c) furnish to the Holders of Registrable Securities covered by such
Registration Statement and the managing underwriter such numbers of copies of
such Registration Statement, each amendment and supplement thereto, the
Prospectus included in such Registration Statement (including each preliminary
prospectus or free writing prospectus) in conformity with the requirements of
the Securities Act, and such other documents as they may reasonably request in
order to facilitate the disposition of Registrable Securities owned by them;

(d) notify the Holders of Registrable Securities covered by such Registration
Statement, promptly after the Company shall receive notice thereof, of the time
when such Registration Statement becomes or is declared effective or when any
amendment or supplement or any Prospectus forming a part of such Registration
Statement has been filed;

(e) notify the Holders of Registrable Securities covered by such Registration
Statement promptly of any request by the SEC for the amending or supplementing
of such Registration Statement or Prospectus or for additional information and
promptly deliver to such Holders copies of any comments received from the SEC;

(f) notify the Holders promptly of any stop order suspending the effectiveness
of such Registration Statement or Prospectus or the initiation of any
proceedings for that purpose, and use all reasonable efforts to obtain the
withdrawal of any such order or the termination of such proceedings;

(g) use all reasonable efforts to register and qualify the Registrable
Securities covered by such Registration Statement under such other securities or
blue sky Laws of such jurisdictions as shall be reasonably requested by the
Holders, use all reasonable efforts to keep each such registration or
qualification effective, including through new filings, or amendments or
renewals, during the Required Period, and notify the Holders of Registrable
Securities covered by such Registration Statement of the receipt of any written
notification with respect to any suspension of any such qualification; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions;

(h) enter into and perform its obligations under an underwriting agreement, in
usual and customary form, with the managing underwriter of the Underwritten
Offering pursuant to which such Registrable Securities are being offered;

(i) use all reasonable efforts to obtain: (A) at the time of effectiveness of
the Registration Statement covering such Registrable Securities, a “cold comfort
letter” from the Company’s independent certified public accountants covering
such matters of the type customarily covered by “cold comfort letters” as the
underwriters may reasonably request; and (B) at the time of any underwritten
sale pursuant to such Registration Statement, a “bring-down comfort letter,”
dated as of the date of such sale, from the Company’s independent certified
public accountants covering such matters of the type customarily covered by
“bring-down comfort letters” as the underwriters may reasonably request.

 

13



--------------------------------------------------------------------------------

(j) promptly notify each Holder of Registrable Securities covered by such
Registration Statement at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the Prospectus included in such Registration Statement or
any offering memorandum or other offering document includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing, and promptly prepare a supplement or
amendment to such Prospectus or file any other required document so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus will not contain an untrue statement of material fact or omit to
state any fact necessary to make the statements therein not misleading;

(k) permit any Holder of Registrable Securities covered by such Registration
Statement, which Holder in its reasonable judgment could reasonably be deemed to
be an underwriter with respect to the Underwritten Offering pursuant to which
such Registrable Securities are being offered, or to be a controlling Person of
the Company, to reasonably participate in the preparation of such Registration
Statement and to require the insertion therein of information to the extent
concerning such Holder, furnished to the Company in writing, which in the
reasonable judgment of such Holder and its counsel should be included;

(l) in connection with any Underwritten Offering, use all reasonable efforts to
obtain an opinion or opinions addressed to the underwriter or underwriters in
customary form and scope from counsel for the Company;

(m) upon reasonable notice and during normal business hours, subject to the
Company receiving customary confidentiality undertakings or agreements from any
Holder of Registrable Securities covered by such Registration Statement or other
person obtaining access to Company records, documents, properties or other
information pursuant to this subsection (m), make available for inspection by a
representative of such Holder and any underwriter participating in any
disposition of such Registrable Securities and any attorneys or accountants
retained by any such Holder or underwriter, relevant financial and other
records, pertinent corporate documents and properties of the Company, and use
all reasonable efforts to cause the officers, directors and employees of the
Company to supply all information reasonably requested by any such
representative, underwriter, attorneys or accountants in connection with the
Registration Statement;

(n) with respect to one (1) Required Registration which includes Registrable
Securities the market value of which is at least one hundred million United
States dollars ($100,000,000), participate, to the extent requested by the
managing underwriter, in efforts extending for no more than five (5) days
scheduled by such managing underwriter and reasonably acceptable to the
Company’s senior management, to sell the Registrable Securities being offered
pursuant to such Required Registration (including participating during such
period in customary “roadshow” meetings with prospective investors);

 

14



--------------------------------------------------------------------------------

(o) use all reasonable efforts to comply with all applicable rules and
regulations of the SEC relating to such registration and make generally
available to its security holders earning statements satisfying the provisions
of Section 11(a) of the Securities Act, provided that the Company will be deemed
to have complied with this Section 2.7(o) with respect to such earning
statements if it has satisfied the provisions of Rule 158;

(p) if requested by the managing underwriter or any selling Holder, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or any selling Holder reasonably
requests to be included therein, with respect to the Registrable Securities
being sold by such selling Holder, including, without limitation, the purchase
price being paid therefor by the underwriters and with respect to any other
terms of the Underwritten Offering of Registrable Securities to be sold in such
offering, and promptly make all required filings of such prospectus supplement
or post-effective amendment;

(q) cause the Registrable Securities covered by such Registration Statement to
be listed on each securities exchange, if any, on which equity securities issued
by the Company are then listed; and

(r) reasonably cooperate with each selling Holder and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with filings required to be made with the
Financial Industry Regulatory Authority, Inc., if any.

2.8 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself and the Registrable Securities
held by it as shall be reasonably necessary to effect the registration of such
Holder’s Registrable Securities.

2.9 Expenses. Except as specifically provided herein, all Registration Expenses
shall be borne by the Company. All Selling Expenses incurred in connection with
any registration hereunder shall be borne by the Holders of Registrable
Securities covered by a Registration Statement, pro rata on the basis of the
number of Registrable Securities registered on their behalf in such Registration
Statement.

2.10 Indemnification. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:

(a) The Company shall indemnify and hold harmless each Holder including
Registrable Securities in any such Registration Statement, any underwriter (as
defined in the Securities Act) for such Holder and each Person, if any, who
controls such Holder or underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of Exchange Act and the officers, directors,
owners, agents and employees of such controlling Persons, against any and all
losses, claims, damages or liabilities (joint or several) to which they may
become subject under any securities Laws including, without limitation, the
Securities Act, the Exchange Act, or any other statute or common law of the
United States or any other country or political subdivision

 

15



--------------------------------------------------------------------------------

thereof, or otherwise, including the amount paid in settlement of any litigation
commenced or threatened (including any amounts paid pursuant to or in settlement
of claims made under the indemnification or contribution provisions of any
underwriting or similar agreement entered into by such Holder in connection with
any offering or sale of securities covered by this Agreement), and shall
promptly reimburse them, as and when incurred, for any legal or other expenses
incurred by them in connection with investigating any claims and defending any
actions, insofar as any such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (each, a “Violation”): (i) any untrue
statement or alleged untrue statement of a material fact contained in or
incorporated by reference into such Registration Statement, including any
preliminary prospectus or final prospectus contained therein or any free writing
prospectus or any amendments or supplements thereto, or in any offering
memorandum or other offering document relating to the offering and sale of such
securities or (ii) the omission or alleged omission to state therein a material
fact required to be stated therein, or necessary to make the statements therein
not misleading; provided, however, the Company shall not be liable in any such
case for any such loss, claim, damage, liability or action to the extent that it
(A) arises out of or is based upon a Violation which occurs solely in reliance
upon and in conformity with written information furnished expressly for use in
connection with such registration by such Holder; or (B) is caused by such
Holder’s disposition of Registrable Shares during any period during which such
Holder is obligated to discontinue any disposition of Registrable Shares as a
result of any stop order suspending the effectiveness of any registration
statement or prospectus with respect to Registrable Securities.

(b) Each Holder including Registrable Securities in a registration statement
shall indemnify and hold harmless the Company, each of its directors, each of
its officers who has signed the registration statement, each Person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and the officers, directors, owners, agents and
employees of such controlling Persons, any underwriter, any other Holder selling
securities in such registration statement and any controlling Person of any such
underwriter or other Holder, against any losses, claims, damages or liabilities
(joint or several) to which any of the foregoing Persons may become subject,
under liabilities (or actions in respect thereto) which arise out of or are
based upon any Violation, in each case to the extent (and only to the extent)
that such Violation: (i) arises out of or is based upon a Violation which occurs
solely in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by such Holder; or
(ii) is caused by such Holder’s disposition of Registrable Shares during any
period during which such Holder is obligated to discontinue any disposition of
Registrable Shares as a result of any stop order suspending the effectiveness of
any registration statement or prospectus with respect to Registrable Securities.
Each such Holder shall pay, as incurred, any legal or other expenses reasonably
incurred by any Person intended to be indemnified pursuant to this
Section 2.10(b), in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the indemnity
agreement contained in this Section 2.10(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without consent of the Holder, which consent shall not be
unreasonably withheld.

 

16



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 2.10 of
notice of the commencement of any action (including any action by a Governmental
Authority), such indemnified party shall, if a claim in respect thereof is to be
made against any indemnifying party under this Section 2.10, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the reasonable fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such proceeding. The failure
to deliver written notice to the indemnifying party within a reasonable time of
the commencement of any such action, if prejudicial to its ability to defend
such action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 2.10, but the omission so to deliver
written notice to the indemnifying party shall not relieve it of any liability
that it may have to any indemnified party otherwise than under this
Section 2.10.

(d) In order to provide for just and equitable contribution to joint liability
in any case in which a claim for indemnification is made pursuant to this
Section 2.10 but it is judicially determined (by the entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that such indemnification may
not be enforced in such case notwithstanding the fact that this Section 2.10
provided for indemnification in such case, the Company and each Holder of
Registrable Securities shall contribute to the aggregate losses, claims, damages
or liabilities to which they may be subject (after contribution from others) in
proportion to the relative fault of the Company, on the one hand, and such
Holder, severally, on the other hand; provided, however, that in any such case,
no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation; provided
further, however, that in no event shall any contribution under this
Section 2.10(d) on the part of any Holder exceed the net proceeds received by
such Holder from the sale of Registrable Securities giving rise to such
contribution obligation.

(e) The obligations of the Company and the Holders under this Section 2.10 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Agreement and otherwise.

2.11 SEC Reports. With a view to making available to the Holders the benefits of
Rule 144 under the Securities Act and any other rule or regulation of the SEC
that may at any time permit a Holder to sell Registrable Securities of the
Company to the public without registration, the Company agrees to at any time
that it is a reporting company under Section 13 or 15(d) of the Exchange Act:

(a) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

 

17



--------------------------------------------------------------------------------

(b) furnish to any Holder, so long as such Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of the Exchange Act, (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested in availing any Holder of any rule or regulation
of the SEC (exclusive of Rule 144A) which permits the selling of any Registrable
Securities without registration.

2.12 Assignment of Registration Rights. The rights to cause the Company to
register any Registrable Securities pursuant to this Agreement may be assigned
in whole or in part (but only with all restrictions and obligations set forth in
this Agreement) by a Holder to a Permitted Transferee which acquires Registrable
Securities from such Holder; provided, however, (a) such Holder shall, within
five (5) days prior to such transfer, furnish to the Company written notice of
the name and address of such Permitted Transferee, details of its status as a
Permitted Transferee and details of the Registrable Securities with respect to
which such registration rights are being assigned, (b) the Permitted Transferee,
prior to or simultaneously with such transfer or assignment, shall agree in
writing to be subject to and bound by all restrictions and obligations set forth
in this Agreement, (c) the Purchaser Parties shall continue to be bound by all
restrictions and obligations set forth in this Agreement and (d) such transfer
or assignment shall be effective only if immediately following such transfer or
assignment the further disposition of such Registrable Securities by the
Permitted Transferee is restricted under the Securities Act and other applicable
securities Law.

3. Appointment of Independent Director

3.1 Board Designation Right. From and after the Twenty Percent Threshold Date,
and until the date Purchaser Parties cease to own the Highest Percentage
Threshold (subject to the Cure Period set forth in Section 3.1(f) and the right
of the parties set forth in Section 8.2), the Purchaser Parties shall have the
right to designate a member of the Company’s Board of Directors (the
“Independent Designee”) as described in this Section 3.1:

(a) Following the Twenty-Percent Threshold Date, the Purchaser Parties shall
provide notice to the Company of its share ownership. As soon as reasonably
practicable following receipt of such notice and confirmation by the Company
that the threshold requirements have been satisfied, the Company shall take all
necessary corporate action, including, as necessary, expanding the size of the
Company’s Board of Directors, to appoint a candidate to the Company’s Board of
Directors (including filling the vacancy created by the expansion of the
Company’s Board of Directors), who is mutually agreed upon by the Company and
the Purchaser Parties each negotiating in good faith and who meets the criteria
in Section 3.1(b), such person being the initial Independent Designee. The
Company shall thereafter at the next annual meeting nominate the initial
Independent Designee to the longest term then available under the Company’s
classification structure;

(b) The Independent Designee shall be an individual meeting general criteria, as
set by the Company’s Corporate Governance and Compliance Committee (and which
may be amended from time to time by the Corporate Governance and Compliance
Committee at its discretion), taking into account the needs of the Board of
Directors and best practices of peer companies relating to board skills and
composition, and who shall be “independent” of the Company as determined under
the rules of the NASDAQ (or such other exchange where the

 

18



--------------------------------------------------------------------------------

Company is primarily listed and traded) and who shall not be a current or former
officer, director, employee or paid consultant of the Purchaser Parties. The
Independent Designee shall provide to the Company such information as the
Company requests in writing and is entitled to receive from other members of the
Board of Directors or is required to be disclosed in proxy statements under
applicable law, an executed consent from the Independent Designee to be named as
a nominee in the Company’s proxy statement for the Company’s annual meeting of
stockholders for any applicable year, and to serve as a director if so elected,
and an irrevocable resignation letter from the Board of Directors that will take
effect upon the Company’s acceptance if the Purchaser Parties’ share ownership
shall fall below the Highest Percentage Threshold (subject to the provisions of
Section 3.1(f)) (the “Nomination Documents”).

(c) The Company will use its reasonable best efforts to cause the election of
the Independent Designee to the Company’s Board of Directors (including
recommending that the Company’s stockholders vote in favor of the election of
the Independent Designee (along with all other Company nominees) and otherwise
supporting him or her for election in a manner no less rigorous and favorable
than the manner in which the Company supports its other nominees);

(d) Should the initial Independent Designee (or any subsequent Independent
Designee) resign from the Board of Directors or be rendered unable to, or refuse
to, be appointed to, or for any other reason fail to serve or is not serving,
on, the Board of Directors, or in the reasonable judgment of the Company’s
Corporate Governance and Compliance Committee fails to meet the criteria in
Section 3.1(b), then pursuant to the procedures set forth in this
Section 3.1(d), the Purchaser Parties shall be entitled to designate, and the
Company shall cause to be appointed a replacement as a member of the Board of
Directors to fill the vacancy, such person being a replacement Independent
Designee. Any such replacement Independent Designee who becomes a Board member
shall be deemed to be the Independent Designee for all purposes under this
Agreement, and prior to his or her appointment to the Board of Directors, shall
be required to provide to the Company the Nomination Documents. Any replacement
Independent Designee will be selected pursuant to the following procedure: The
Purchaser Parties shall select three individuals for consideration by the
Company. The Corporate Governance and Compliance Committee shall seek to select,
and the Company’s Board of Directors shall seek to approve, one individual out
of the three proposed by Purchaser Parties, taking into account the criteria in
Section 3.1(b) and acting reasonably and in good faith. If such process does not
initially result in selection of a replacement Independent Designee, the
Purchaser Parties shall be entitled to continue to select individuals in
groupings of three until the Company, acting reasonably and in good faith,
selects the replacement Independent Designee.

(e) Purchaser Parties agree that the Independent Designee is not and will not
become a party to any agreement, arrangement or understanding with any Purchaser
Parties or entity other than the Company with respect to any direct or indirect
compensation, reimbursement, or indemnification or any other matter in
connection with service or action as an Independent Designee. The Purchaser
Parties further agree that the Independent Designee, if elected or appointed as
a director of the Company, will be required to comply with all applicable
corporate governance, conflict of interest, confidentiality, and stock ownership
and trading policies and guidelines of the Company.

 

19



--------------------------------------------------------------------------------

(f) For the avoidance of doubt and subject to the following sentence, at such
time, if ever, that the number of shares of Company Common Stock owned by the
Purchaser Parties shall fall below the Highest Percentage Threshold, then the
Purchaser Parties shall cease to have the rights set out in this Section 3.1,
the previously submitted resignation letter shall become effective, and upon the
Company’s acceptance of such resignation, the Independent Designee will
immediately resign from the Board of Directors of the Company. If as a result of
any issuance by the Company of Common Stock or Common Stock Equivalents,
Purchaser Parties’ ownership falls below the Highest Percentage Threshold,
Purchaser Parties shall have one-hundred-eighty (180) days (the “Cure Period”)
to increase their ownership to the Highest Percentage Threshold so as not to
forfeit their rights under this Section 3.1; provided that if during the Cure
Period the Purchaser Parties are restricted by applicable Law or Company policy
from trading or otherwise acquiring shares of Common Stock for any period of
time (the “Restricted Period”), the Cure Period shall be extended by the length
of the applicable Restricted Period. Subject to Section 8.2 and any Excluded
Issuance made by the Company, once the Purchaser Parties have forfeited their
rights under this Section 3.1, in no event will any subsequent ownership by the
Purchaser Parties of at least twenty percent (20%) of Shares of Then Outstanding
Common Stock or at the Highest Percentage Threshold level reinstate any of their
rights under this Section 3.1.

4. Restrictions on Beneficial Ownership.

4.1 Standstill. During the period (such period, the “Standstill Term”) from and
after the date of this Agreement until the later of (A) the fifth
(5th) anniversary of the expiration or earlier termination of the “Term” (as
such term is defined in the Aventis Collaboration Agreement) and (B) the fifth
(5th) anniversary of the expiration or earlier termination of the “Term” (as
such term is defined in the Sanofi License and Collaboration Agreement), neither
the Purchaser Parties nor any of their respective Affiliates (collectively, the
“Standstill Parties”) shall, directly or indirectly (and the Purchaser Parties
shall cause their respective Affiliates not to) and will not encourage or assist
others to, except as expressly invited in writing by the Company:

(a) directly or indirectly, acquire beneficial ownership of Shares of Then
Outstanding Common Stock and/or Common Stock Equivalents, or make a tender,
exchange or other offer to acquire Shares of Then Outstanding Common Stock
and/or Common Stock Equivalents, if after giving effect to such acquisition, the
Standstill Parties would beneficially own more than the Standstill Limit;
provided, however, that notwithstanding the provisions of this Section 4.1(a),
if the number of shares constituting Shares of Then Outstanding Common Stock is
reduced or if the aggregate ownership of the Standstill Parties is increased as
a result of a repurchase of Shares of Then Outstanding Common Stock, stock
split, stock dividend or a recapitalization of the Company, the Standstill
Parties shall not be required to dispose of any of their holdings of Shares of
Then Outstanding Common Stock even though such action resulted in the Standstill
Parties’ beneficial ownership totaling more than the Standstill Limit;

(b) directly or indirectly, seek to have called any meeting of the stockholders
of the Company, propose or nominate for election to the Company’s Board of
Directors any person whose nomination has not been approved by a majority of the
Company’s Board of Directors or cause to be voted in favor of such person for
election to the Company’s Board of Directors any Shares of Then Outstanding
Common Stock;

 

20



--------------------------------------------------------------------------------

(c) directly or indirectly, encourage or support a tender, exchange or other
offer or proposal by any other Person or group (an “Offeror”) the consummation
of which would result in a Change of Control of the Company (an “Acquisition
Proposal”);

(d) directly or indirectly, solicit proxies or consents or become a participant
in a solicitation (as such terms are defined in Regulation 14A under the
Exchange Act) in opposition to the recommendation of a majority of the Company’s
Board of Directors with respect to any matter, or seek to advise or influence
any Person, with respect to voting of any Shares of Then Outstanding Common
Stock of the Company;

(e) deposit any Shares of Then Outstanding Common Stock in a voting trust or
subject any Shares of Then Outstanding Common Stock to any arrangement or
agreement with respect to the voting of such Shares of Then Outstanding Common
Stock;

(f) act in concert with any Third Party to take any action in clauses
(a) through (e) above, or form, join or in any way participate in a
“partnership, limited partnership, syndicate, or other group” within the meaning
of Section 13(d)(3) of the Exchange Act.

(g) enter into discussions, negotiations, arrangements or agreements with any
Person relating to the foregoing actions referred to in (a) through (e) above;

(h) request or propose in writing to the Company’s Board of Directors, any
member(s) thereof or any officer of the Company that the Company amend, waive,
or consider the amendment or waiver of, any provisions set forth in this
Section 4.1;

provided, however, that the mere voting in accordance with Section 6 hereof of
any voting securities of the Company held by the Purchaser Parties or their
Affiliates shall not constitute a violation of any of clauses (a) through
(g) above.

4.2 Amendment to Certain Agreements.

(a) Sections 4.1 and 7.2 of this Agreement shall, effective as of the date of
this Agreement, supersede and replace Sections 20.16 and 20.17 of the Aventis
Collaboration Agreement. The foregoing sentence shall not impair the rights of
the Company or constitute a waiver by the Company of any breach or default by
Aventis, Sanofi US or any of their Affiliates under Sections 20.16 and 20.17 of
the Aventis Collaboration Agreement. Sanofi, the Investor, Sanofi US and the
Company agree that Section 19.5 of the Aventis Collaboration Agreement is hereby
amended and restated in its entirety to read:

“Notwithstanding anything to the contrary herein, Regeneron will have the
unilateral right to terminate this Agreement in its entirety, upon written
notice to Aventis, if any of the Standstill Parties (as defined in the Amended
and Restated Investor Agreement, dated as of January 11, 2014 (the “Investor
Agreement”), by and among Sanofi, sanofi-aventis US LLC, Aventis, sanofi-aventis
Amérique du Nord and Regeneron) shall have breached Section 4.1 of the Investor
Agreement. For the avoidance of doubt, Regeneron shall not

 

21



--------------------------------------------------------------------------------

have the right to terminate this Agreement as a result of a de minimis breach of
Section 4.1(a) of the Investor Agreement or an inadvertent breach of
Section 4.1(g) of the Investor Agreement arising from informal discussions
covering general corporate or other business matters the purpose of which is not
intended to effectuate or lead to any of the actions referred to in paragraphs
(a) through (e) of Section 4.1 of the Investor Agreement.”

(b) Sanofi, the Investor, Sanofi US and the Company agree that Section 19.5 of
the Sanofi License and Collaboration Agreement is hereby amended and restated in
its entirety to read:

“Regeneron shall have the unilateral right to terminate this Agreement in its
entirety, effective immediately upon written notice to Sanofi, if Sanofi or any
of its Affiliates shall have breached their obligations under any of Sections 4,
5 or 6 of the Investor Agreement (to the extent such sections of the Investor
Agreement is then in effect). Furthermore, Regeneron shall have the unilateral
right to terminate this Agreement in its entirety, effective immediately upon
written notice to Sanofi, if Sanofi or any of its Affiliates shall have
(a) breached their obligations under Section 20.16 of the Aventis Collaboration
Agreement, to the extent that such Section 20.16 remains in effect after the
Effective Date, or (b) breached its obligations under Section 5.3 of the Aventis
Stock Purchase Agreement, to the extent that such Section 5.3 remains in effect
after the Effective Date. Any such breach of the Investor Agreement, the Aventis
Stock Purchase Agreement or the Aventis Collaboration Agreement, as the case may
be, shall be treated as a breach of this Agreement. Notwithstanding the
foregoing and for the avoidance of doubt, Regeneron shall not have the right to
terminate this Agreement as a result of (i) a de minimus breach of
Section 4.1(a) of the Investor Agreement (to the extent such Section 4.1(a) is
in effect after the Effective Date) or of Section 20.16(a) of the Aventis
Collaboration Agreement (to the extent such Section 20.16(a) remains in effect
after the Effective Date) or (ii) an inadvertent breach of Section 4.1(g) of the
Investor Agreement (to the extent such Section 4.1(g) is in effect after the
Effective Date) or an inadvertent breach of Section 20.16(g) of the Aventis
Collaboration Agreement (to the extent such Section 20.16(g) remains in effect
after the Effective Date), arising from informal discussions covering general
corporate or other business matters the purpose of which is not intended to
effectuate or lead to any of the actions referred to in paragraphs (a) through
(e) of such Section 20.16 or of paragraphs (a) through (e) of Section 4.1 of the
Investor Agreement, as applicable.”

(c) Sanofi, the Investor, Sanofi US and the Company agree that Section 12.4 of
the Discovery and Preclinical Development Agreement hereby amended and restated
in its entirety to read:

“Regeneron shall have the unilateral right to terminate this Agreement in its
entirety, effective immediately upon written notice to Sanofi, if Sanofi or any
of its Affiliates shall have breached their obligations under any of Sections 4,
5 or 6 of the Investor Agreement (to the extent such sections of the Investor
Agreement is then in effect). Furthermore, Regeneron shall have the unilateral
right to terminate this Agreement in its entirety, effective immediately upon
written notice to Sanofi, if Sanofi or any of its Affiliates shall

 

22



--------------------------------------------------------------------------------

have (a) breached their obligations under Section 20.16 of the Aventis
Collaboration Agreement, to the extent that such Section 20.16 remains in effect
after the Effective Date, or (b) breached its obligations under Section 5.3 of
the Stock Purchase Agreement, dated as of September 5, 2003, by and between
Sanofi and Regeneron (the “Aventis Stock Purchase Agreement”), to the extent
that such Section 5.3 remains in effect after the Effective Date. Any such
breach of the Investor Agreement, the Aventis Stock Purchase Agreement or the
Aventis Collaboration Agreement, as the case may be, shall be treated as a
breach of this Agreement. Notwithstanding the foregoing and for the avoidance of
doubt, Regeneron shall not have the right to terminate this Agreement as a
result of (i) a de minimus breach of Section 4.1(a) of the Investor Agreement
(to the extent such Section 4.1(a) is in effect after the Effective Date) or of
Section 20.16(a) of the Aventis Collaboration Agreement (to the extent such
Section 20.16(a) remains in effect after the Effective Date) or (ii) an
inadvertent breach of Section 4.1(g) of the Investor Agreement (to the extent
such Section 4.1(g) is in effect after the Effective Date) or an inadvertent
breach of Section 20.16(g) of the Aventis Collaboration Agreement (to the extent
such Section 20.16(g) remains in effect after the Effective Date), arising from
informal discussions covering general corporate or other business matters the
purpose of which is not intended to effectuate or lead to any of the actions
referred to in paragraphs (a) through (e) of such Section 20.16 or of paragraphs
(a) through (e) of Section 4.1 of the Investor Agreement, as applicable.
Sanofi’s rights under Sections 2.16 and 2.17 shall survive termination of this
Agreement pursuant to this Section 12.4.”

5. Restrictions on Dispositions.

5.1 Lock-Up. From and after the date of this Agreement until the later of
(i) December 20, 2020 and (ii) the end of the term of the Discovery and
Preclinical Development Agreement, or any successor agreement thereto, if
mutually extended by the parties thereto beyond December 20, 2020 (the “Lock-Up
Term”), without the prior approval of a majority of the Company’s Board of
Directors, the Purchaser Parties shall not, and shall cause their respective
Affiliates not to, Dispose of any of the Purchased Shares or any shares of
Common Stock beneficially owned by any Standstill Party, together with any
shares of Common Stock issued in respect thereof as a result of any stock split,
stock dividend, share exchange, merger, consolidation or similar
recapitalization, and (ii) any Common Stock issued as (or issuable upon the
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange or in replacement of, the
shares of Common Stock described in clause (i) of this sentence; provided,
however, that the foregoing shall not prohibit the Standstill Parties from
transferring Registrable Securities to a Permitted Transferee in accordance with
and subject to the terms of Section 2.12.

5.2 Limitations Following Lock-Up Term. The Purchaser Parties agree that, except
for any transfer of Registrable Securities by the Investor or Aventis to a
Permitted Transferee in accordance with and subject to the terms of Sections
2.12 and 5.1, they shall not, and shall cause their respective Affiliates not
to, Dispose of any Shares of Then Outstanding Common Stock and/or Common Stock
Equivalents at any time after the expiration of the Lock-Up Term except
(i) pursuant to a registered underwritten public offering in accordance with
Section 2, (ii) pursuant to Rule 144 under the Securities Act or (iii) pursuant
to privately negotiated sales in

 

23



--------------------------------------------------------------------------------

transactions exempt from the registration requirements under the Securities Act;
provided, however, that:

(a) In any Underwritten Offering in accordance with Section 2, the Holders whose
Registrable Securities are included in such Underwritten Offering shall request
that the underwriter for such Underwritten Offering, and shall require that the
underwriter for such Underwritten Offering shall agree in writing to, use all
reasonable efforts to make as broad a distribution as reasonably practical and
to prevent any Person, or Affiliates of such Person, from purchasing in such
offering Registrable Securities which would constitute, or result in such
Person, together with such Person’s Affiliates, having beneficial ownership of,
five percent (5%) or more of the total shares of Common Stock then outstanding.

(b) The Purchaser Parties shall not (and shall cause their respective Affiliates
not to), without the prior approval of a majority of the Company’s Board of
Directors, Dispose of any Shares of Then Outstanding Common Stock and/or Common
Stock Equivalents if such Disposition, together with any Disposition(s) by any
Standstill Parties during the immediately preceding three (3) months, would
exceed one million (1,000,000) Shares of Then Outstanding Common Stock of the
Company (assuming the full conversion into, and exercise and exchange for,
shares of Common Stock of all Common Stock Equivalents Disposed of by the
Standstill Parties): provided, however, that, without limitation of
Section 5.2(a), the foregoing limitations in this Section 5.2(b) shall not
prohibit or limit any Disposition of Registrable Securities by a Holder as part
of an Underwritten Offering with respect to such Registrable Securities in
accordance with Section 2 hereof. This Section 5.2(b) shall, effective as of the
date of this Agreement, supersede and replace Section 5.3(a) of the Aventis
Stock Purchase Agreement. The foregoing sentence shall not impair the rights of
the Company or constitute a waiver by the Company of any breach or default by
Aventis or any of its Affiliates under such Section 5.3(a) with respect to
events or circumstances occurring or existing prior to the date of this
Agreement.

(c) The Purchaser Parties shall not (and shall cause their respective Affiliates
not to), without the prior approval of a majority of the Company’s Board of
Directors, Dispose of any Shares of Then Outstanding Common Stock and/or Common
Stock Equivalents to any Person if such Person is, or such Disposition would (in
the case of a Disposition pursuant to Rule 144 under the Securities Act, to the
knowledge of any Standstill Party) result in such Person becoming, after giving
effect to such Disposition, the beneficial owner of five percent (5%) or more of
the total shares of Common Stock then outstanding; provided, however, that,
without limitation of Section 5.2(a), the foregoing limitation in this
Section 5.2(c) shall not prohibit or limit any Disposition of Registrable
Securities by a Holder as part of a registered offering with respect to such
Registrable Securities in accordance with Section 2 hereof.

5.3 Certain Tender Offers. Notwithstanding any other provision of this
Section 5, this Section 5 shall not prohibit or restrict any Disposition of
Shares of Then Outstanding Common Stock and/or Common Stock Equivalents by the
Standstill Parties into (a) a tender offer by a Third Party which is not opposed
by the Company’s Board of Directors (but only after the Company’s filing of a
Schedule 14D-9, or any amendment thereto, with the SEC disclosing the
recommendation of the Company’s Board of Directors with respect to such tender
offer) or (b) an issuer tender offer by the Company.

 

24



--------------------------------------------------------------------------------

5.4 Offering Lock-Up. The Holders shall, if requested by the Company and an
underwriter of Common Stock of the Company, agree not to Dispose of any Shares
of Then Outstanding Common Stock and/or Common Stock Equivalents for a specified
period of time, such period of time not to exceed ninety (90) days. Such
agreement shall be in writing in a form satisfactory to the Company and the
underwriter(s) in such offering. The Company may impose stop transfer
instructions with respect to the Shares of Then Outstanding Common Stock and/or
Common Stock Equivalents subject to the foregoing restrictions until the end of
the specified period of time. This Section 5.4 shall, effective as of the date
of this Agreement, supersede and replace Section 5.3(c) of the Aventis Stock
Purchase Agreement.

6. Voting Agreement.

6.1 Voting of Securities. From and after the date of this Agreement, other than
as permitted by Section 6.2 with respect to Extraordinary Matters, in any vote
or action by written consent of the stockholders of the Company (including,
without limitation, with respect to the election of directors), the Purchaser
Parties shall, and shall cause their respective Affiliates to, vote or execute a
written consent with respect to all voting securities of the Company as to which
they are entitled to vote or execute a written consent, in accordance with the
recommendation of the Company’s Board of Directors. In furtherance of this
Section 6.1 , the Purchaser Parties shall, and shall cause their respective
Affiliates to, if and when requested by the Company from time to time, promptly
execute and deliver to the Company an irrevocable proxy, substantially in the
form of Exhibit A attached hereto, and irrevocably appoint the Company or its
designees, with full power of substitution, its attorney, agent and proxy to
vote (or cause to be voted) or to give consent with respect to, all of the
voting securities of the Company as to which such Purchaser Party or Affiliate
of a Purchaser Party is entitled to vote, in the manner and with respect to the
matters set forth in this Section 6.1. The Purchaser Parties acknowledge, and
shall cause their Affiliates to acknowledge, that any such proxy executed and
delivered shall be coupled with an interest, shall constitute, among other
things, an inducement for the Company to enter into this Agreement, shall be
irrevocable and binding on any successor in interest of such Purchaser Party or
Affiliate of such Purchaser Party, as applicable, and shall not be terminated by
operation of Law upon the occurrence of any event. Such proxy shall operate to
revoke and render void any prior proxy as to any voting securities of the
Company heretofore granted by such Purchaser Party or Affiliate of such
Purchaser Party, as applicable, to the extent it is inconsistent herewith. Such
proxy shall terminate upon the earlier of the expiration or termination of this
Section 6.1.

6.2 Certain Extraordinary Matters. With respect to the following matters (each
such matter being an “Extraordinary Matter”), the following provisions apply:

(a) any transaction which would result in a Change of Control;

(b) any other issuance of shares of Common Stock or Common Stock Equivalents
voted upon by stockholders of the Company, other than any such issuance that
does not exceed twenty percent (20%) of, or twenty percent (20%) of the voting
power of, the Shares of Then Outstanding Common Stock, as of immediately prior
to such issuance; and

 

25



--------------------------------------------------------------------------------

(c) any vote of the Company’s stockholders with respect to any stock option or
stock purchase plan, or any material amendment thereto, or other equity
compensation arrangement or material amendment thereto, which has been approved
by the Company’s Compensation Committee and taken as a whole is not generally
and materially consistent with the Company’s equity compensation historical
practices;

(d) any liquidation or dissolution of the Company,

With respect to Extraordinary Matters contained in Section 6.2(a), the Purchaser
Parties and their Affiliates may vote, or execute a written consent with respect
to, any or all of the voting securities of the Company as to which they are
entitled to vote or execute a written consent, if such Purchaser Party or
Affiliate of a Purchaser Party has delivered written notice to the Company at
any time prior to the vote on an Extraordinary Matter or the effective time of
an action to be taken by written consent, setting forth its intent to vote
pursuant to this Section 6.2, in the same proportion as the votes cast by all
other holders of all classes of voting securities of the Company (as estimated
by the inspector of election immediately prior to the closing of the polls with
respect to the vote on an Extraordinary Matter, subject to adjustment for the
inspector of election’s final tabulation of votes cast). In the event that a
Purchaser Party or Affiliate of a Purchaser Party does not deliver written
notice to the Company as provided above in this Section 6.2, such Person shall
be deemed to have elected to vote all voting securities of the Company as to
which it is entitled to vote as provided in Section 6.1. With respect to
Extraordinary Matters contained in Section 6.2(b), (c), and (d), the Purchaser
Parties and their Affiliates may vote, or execute a written consent with respect
to, any or all of the voting securities of the Company as to which they are
entitled to vote or execute a written consent, as they may determine in their
sole discretion.

6.3 Quorum. In furtherance of Section 6.1, the Purchaser Parties shall be, and
shall cause each of their Affiliates to be, present in person or represented by
proxy at all meetings of stockholders to the extent necessary so that all voting
securities of the Company as to which they are entitled to vote shall be counted
as present for the purpose of determining the presence of a quorum at such
meeting.

7. Termination of Certain Rights and Obligations.

7.1 Termination of Registration Rights. Except for Section 2.10, which shall
survive until the expiration of any applicable statutes of limitation, Section 2
shall terminate automatically and have no further force or effect upon the
earliest to occur of:

(a) the expiration of the Registration Rights Term;

(b) the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act; and

(c) a liquidation or dissolution of the Company.

7.2 Termination of Standstill Agreement. Provided that none of the Standstill
Parties has violated Section 4.1, Section 4 (except for Section 4.2, but only to
the extent such Section 4.2 amends any of Section 19.5 of the Aventis
Collaboration Agreement or Section 19.5 of the Sanofi License and Collaboration
Agreement, or Section 12.4 of the Discovery and

 

26



--------------------------------------------------------------------------------

Preclinical Development Agreement) shall terminate and have no further force or
effect, upon the earliest to occur of:

(a) the public announcement by the Company recommending acceptance by the
Company’s shareholders of a tender offer or exchange offer that, if consummated,
would constitute a Change of Control of the Company;

(b) the public announcement by the Company or any Offeror of any definitive
agreement providing for a Change of Control of the Company;

(c) the expiration of the Standstill Term;

(d) the date of any issuance by the Company to a Third Party of shares of Common
Stock, which, when combined with all other Shares of Then Outstanding Common
Stock beneficially owned by such Third Party immediately prior to such issuance,
represents more than ten percent (10%) of the voting power represented by all
Shares of Then Outstanding Common Stock outstanding immediately after giving
effect to such issuance, if the Company does not enter into a standstill
agreement with such Third Party having material terms substantially similar
(i) with respect to restrictions on such Third Party, to the restrictions on the
Standstill Parties set forth in Section 4.1 of this Agreement and (ii) with
respect to the termination of such restrictions, to the provisions of this
Section 7.2; provided, however, that any collaborative or other commercial
arrangements between the Company and such Third Party entered into connection
with such issuance of Common Stock to such Third Party shall be taken into
consideration in determining whether the terms of the standstill agreement
entered into with such Third Party are materially similar to the terms of
Section 4.1 of this Agreement;

(e) the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act; and

(f) a liquidation or dissolution of the Company;

provided, however, that if any of the transactions referred to in (a) or
(b) above terminates and the Company has not made a public announcement of its
intent to solicit or engage in a transaction (or has announced its decision to
discontinue pursuing such a transaction) the consummation of which would result
in a Change of Control of the Company, then the restrictions contained in
Section 4 shall again be applicable, unless a Standstill Party has announced a
bona-fide Acquisition Proposal for the Company prior to such termination.

7.3 Termination of Restrictions on Dispositions. Section 5 shall terminate and
have no further force or effect upon the earliest to occur of:

(a) the consummation by an Offeror of a Change of Control of the Company;

(b) a liquidation or dissolution of the Company; and

(c) the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act.

 

27



--------------------------------------------------------------------------------

7.4 Termination of Voting Agreement. Section 6 shall terminate and have no
further force or effect upon the earliest to occur of:

(a) the consummation by an Offeror of a Change of Control of the Company;

(b) a liquidation or dissolution of the Company;

(c) the date on which the Standstill Parties beneficially own voting securities
representing less than five percent (5%) of the voting power of the Shares of
Then Outstanding Common Stock; and

(d) the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act.

7.5 Effect of Termination. No termination pursuant to any of Sections 7.1, 7.2
or 7.3 or 7.4 shall relieve any of the parties (or the Permitted Transferee, if
any) for liability for breach of or default under any of their respective
obligations or restrictions under any terminated provision of this Agreement,
which breach or default arose out of events or circumstances occurring or
existing prior to the date of such termination.

8. Rights of the Purchaser Parties.

8.1 Required Information. The Purchaser Parties shall have the right to receive
certain information (collectively, the “Required Information”) from the Company
as may be reasonably agreed by the Company and the Purchaser Parties and any
such other requested information as may be reasonably necessary to assist the
Purchaser Parties to account for their investment in the Company under the
equity method of accounting in accordance with International Finance Reporting
Standards (IFRS). The Company shall use its reasonable efforts to provide the
Purchaser Parties with the Required Information. Except as required by Law, the
Purchaser Parties shall: (A) protect and safeguard the confidentiality of the
Required Information; (B) not use the Required Information, or permit it to be
accessed or used, for any purpose other than to assist the Purchaser Parties to
account for its investment in the Company under the equity method of accounting
in accordance with International Finance Reporting Standards (IFRS); and (C) not
disclose any such Required Information to any person or entity, except where
such disclosure is required in the Purchaser Parties’ financial statements to
account for their investment in the Company as equity under IFRS and except to
the Purchaser Parties’ Representatives who need to know the Required Information
to assist the Purchasing Parties, or act on their behalf, to achieve such equity
accounting treatment. The Purchaser Parties shall be responsible for any breach
of this Section 8.1 caused by any of its Representatives. At the Company’s
written request, the Purchaser Parties and its Representatives shall promptly
return to the Company all copies, whether in written, electronic or other form
or media, of the Required Information, or destroy all such copies and certify in
writing to the Company that such Required Information has been destroyed.
Notwithstanding the foregoing, the Purchaser Parties may retain any copies of
Required Information as may be required to comply with the Purchaser Parties’
internal record-keeping policies or any applicable federal, state or local law,
regulation or regulatory authority to which it is subject.

 

28



--------------------------------------------------------------------------------

8.2 Excluded Issuance. If after the date of this Agreement the Company proposes
to issue New Securities in excess of ten percent (10%) of the Shares of Then
Outstanding Common Stock the Company shall, in its sole discretion, either
(i) grant the Purchaser parties a right to purchase a portion of the New
Securities to be issued (a “Participating Issuance”) or (ii) not grant the
Purchaser Parties a right to purchase a portion of the New Securities to be
issued (an “Excluded Issuance”). The parties hereto agree that if the Company
does not grant the Purchaser Parties a reasonable opportunity to purchase a
portion of New Securities that would allow the Purchaser Parties to maintain the
Highest Percentage Threshold, such opportunity to be provided on the same terms
and with the same notice that the New Securities are offered to other purchasers
of such New Securities, and the aggregate percentage ownership of the Purchaser
Parties is diluted below the Highest Percentage Threshold as a result of such
issuance, the Purchaser Parties shall not forfeit their rights under Section 3.1
and the Highest Percentage Threshold shall be adjusted to the Purchaser Parties’
aggregate percentage ownership of the Shares of Then Outstanding Common Stock
immediately following such Excluded Issuance.

9. Miscellaneous.

9.1 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the Laws of the State of New York, without
regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. The parties irrevocably and
unconditionally submit to the exclusive jurisdiction of the United States
District Court for the Southern District of New York solely and specifically for
the purposes of any action or proceeding arising out of or in connection with
this Agreement.

9.2 Waiver. Waiver by a party of a breach hereunder by another party shall not
be construed as a waiver of any subsequent breach of the same or any other
provision. No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party. No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the party
granting the waiver.

9.3 Notices. All notices, instructions and other communications hereunder or in
connection herewith shall be in writing, shall be sent to the address of the
relevant party set forth on Exhibit B attached hereto and shall be (a) delivered
personally, (b) sent by registered or certified mail, return receipt requested,
postage prepaid, (c) sent via a reputable nationwide overnight courier service
or (d) sent by facsimile transmission, with a confirmation copy to be sent by
registered or certified mail, return receipt requested, postage prepaid. Any
such notice, instruction or communication shall be deemed to have been delivered
upon receipt if delivered by hand, three (3) Business Days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, one
(1) Business Day after it is sent via a reputable nationwide overnight courier
service or when transmitted with electronic confirmation of receipt, if
transmitted by facsimile (if such transmission is made during regular business
hours of the recipient on a Business Day; or otherwise, on the next Business Day
following such transmission). Any party may change its address by giving notice
to the other parties in the manner provided above.

 

29



--------------------------------------------------------------------------------

9.4 Entire Agreement. This Agreement and the Purchase Agreement contain the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all prior and contemporaneous arrangements or
understandings, whether written or oral, with respect hereto and thereto.

9.5 Amendments. No provision in this Agreement shall be supplemented, deleted or
amended except in a writing executed by an authorized representative of each of
the parties hereto.

9.6 Headings; Nouns and Pronouns; Section References. Headings in this Agreement
are for convenience of reference only and shall not be considered in construing
this Agreement. Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of names and pronouns shall include the plural and vice-versa. References
in this Agreement to a section or subsection shall be deemed to refer to a
section or subsection of this Agreement unless otherwise expressly stated.

9.7 Severability. If, under applicable Laws, any provision hereof is invalid or
unenforceable, or otherwise directly or indirectly affects the validity of any
other material provision(s) of this Agreement in any jurisdiction (“Modified
Clause”), then, it is mutually agreed that this Agreement shall endure and that
the Modified Clause shall be enforced in such jurisdiction to the maximum extent
permitted under applicable Laws in such jurisdiction; provided that the parties
shall consult and use all reasonable efforts to agree upon, and hereby consent
to, any valid and enforceable modification of this Agreement as may be necessary
to avoid any unjust enrichment of either party and to match the intent of this
Agreement as closely as possible, including the economic benefits and rights
contemplated herein.

9.8 Assignment. Neither this Agreement nor any rights or duties of a party
hereto may be assigned by such party, in whole or in part, without (a) the prior
written consent of the Company in the case of any assignment by the Purchaser
Parties, except as provided by Section 2.12 with respect to the Investor’s or
Aventis’ assignment to a Permitted Transferee; or (b) the prior written consent
of the Purchaser Parties in the case of an assignment by the Company.

9.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

9.10 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but which together shall constitute one and the same
instrument.

9.11 Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party. No Third Party shall
obtain any right under any provision of this Agreement or shall by reason of any
such provision make any claim in respect of any debt, liability or obligation
(or otherwise) against any party hereto.

9.12 No Strict Construction. This Agreement has been prepared jointly and will
not be construed against any party.

 

30



--------------------------------------------------------------------------------

9.13 Remedies. The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or Law. No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.

9.14 Specific Performance. The Purchaser Parties hereby acknowledge and agree
that the rights of the parties hereunder are special, unique and of
extraordinary character, and that if any party refuses or otherwise fails to
act, or to cause its Affiliates to act, in accordance with the provisions of
this Agreement, such refusal or failure would result in irreparable injury to
the Company or the Purchaser Parties, as the case may be, the exact amount of
which would be difficult to ascertain or estimate and the remedies at law for
which would not be reasonable or adequate compensation. Accordingly, if any
party refuses or otherwise fails to act, or to cause its Affiliates to act, in
accordance with the provisions of this Agreement, then, in addition to any other
remedy which may be available to any damaged party at law or in equity, such
damaged party will be entitled to seek specific performance and injunctive
relief, without posting bond or other security, and without the necessity of
proving actual or threatened damages, which remedy such damaged party will be
entitled to seek in any court of competent jurisdiction.

9.15 No Conflicting Agreements. Each of the Purchaser Parties hereby represents
and warrants to the Company that neither it nor any of its Affiliates is, as of
the date of this Agreement, a party to, and agrees that neither it nor any of
its Affiliates shall, on or after the date of this Agreement, enter into any
agreement that conflicts with the rights granted to the Company in this
Agreement. The Company hereby represents and warrants to each Holder that it is
not, as of the date of this Agreement, a party to, and agrees that it shall not,
on or after the date of this Agreement, enter into, any agreement or approve any
amendment to its Organizational Documents (as defined in the Purchase Agreement)
with respect to its securities that conflicts with the rights granted to the
Holders in this Agreement. The Company further represents and warrants that the
rights granted to the Holders hereunder do not in any way conflict with the
rights granted to any other holder of the Company’s securities under any other
agreements.

(Signature Page Follows)

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

SANOFI

By:

 

/s/ Karen Linehan

  Name: Karen Linehan   Title: Executive Vice President, Legal Affairs and
General Counsel SANOFI-AVENTIS US LLC

By:

 

/s/ Karen Linehan

  Name: Karen Linehan   Title: Attorney in Fact AVENTIS PHARMACEUTICALS INC.

By:

 

/s/ Karen Linehan

  Name: Karen Linehan   Title: Attorney in Fact SANOFI-AVENTIS AMÉRIQUE DU NORD

By:

 

/s/ Jean-Luc Renard

  Name: Jean-Luc Renard   Title: Président REGENERON PHARMACEUTICALS, INC.

By:

 

/s/ Leonard S. Schleifer

  Name: Leonard S. Schleifer, M.D., Ph.D.   Title: President & CEO



--------------------------------------------------------------------------------

EXHIBIT A—FORM OF IRREVOCABLE PROXY

In order to secure the performance of the duties of the undersigned pursuant to
Section 6.1 of the Amended and Restated Investor Agreement, dated as of
January 11, 2014 (the “Agreement”), by and among Sanofi, sanofi-aventis US LLC,
Aventis Pharmaceuticals Inc., sanofi-aventis Amérique du Nord and Regeneron
Pharmaceuticals, Inc. (the “Company”), the undersigned hereby irrevocably
appoints [            ] and [            ], and each of them, the attorneys,
agents and proxies, with full power of substitution in each of them, for the
undersigned, and in the name, place and stead of the undersigned, to vote (or
cause to be voted) or, if applicable, to give consent, in such manners as each
such attorney, agent and proxy or his substitute shall in his sole discretion
deem proper to record such vote (or consent) in the manners, and with respect to
such matters as set forth in Section 6.1 of the Agreement (but in any case, in
accordance with any written instruction from the undersigned, properly delivered
under Section 6.1 of the Agreement, to vote or give consent as contemplated by
Section 6.1(b) of the Agreement) with respect to all voting securities (whether
taking the form of shares of Common Stock, par value $0.001 per share, or other
voting securities of the Company), which the undersigned is or may be entitled
to vote at any meeting of the Company held after the date hereof, whether annual
or special and whether or not an adjourned meeting or, if applicable, to give
written consent with respect thereto. This proxy is coupled with an interest,
shall be irrevocable and binding on any successor in interest of the undersigned
and shall not be terminated by operation of law upon the occurrence of any
event. This proxy shall operate to revoke and render void any prior proxy as to
voting securities heretofore granted by the undersigned which is inconsistent
herewith. This proxy shall terminate upon the earlier of the expiration or
termination of the voting agreement set forth in Section 6.1 of the Agreement.

 

[                                ] By:     Name: Title:



--------------------------------------------------------------------------------

EXHIBIT B

NOTICES

 

(a) If to Sanofi, the Investor, Aventis or Sanofi US:

Sanofi

54, rue La Boétie

75008 Paris

France

Attention: Chief Financial Officer

with a copy to:

Sanofi

54, rue La Boétie

75008 Paris

France

Attention: General Counsel

 

(b) If to the Company:

Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York 10591

U.S.A.

Attention: President

Copy: General Counsel